 Case: 4:20-cv-00477-JAR Doc. #: 32 Filed: 09/02/20 Page: 1 of 1 PageID #: 447




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       KELLWOOD APPAREL, LLC,                      )
                                                   )
                    Plaintiff,                     )
                                                   )
              vs.                                  )           Case No. 4:20-cv-00477-JAR
                                                   )
       PAUL PYO,                                   )
                                                   )
                    Defendant.                     )

                                             ORDER

       This matter is before the Court on Defendant’s Motion to Transfer Venue. (Doc. 25). In

their Stipulation to Transfer Venue and Consolidate Civil Actions, the parties have stipulated that

this case be transferred to the United States District Court for the Central District of California and

consolidated with a related action in such venue. (Doc. 31).

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Transfer Venue (Doc. 25) is

GRANTED. The Clerk of Court is directed to transfer this case to the Central District of

California, where this case shall be consolidated with Kellwood Apparel, LLC v. Protrend, Ltd., et

al., Case No. 2:20-cv-00214-MWF-JPR.



       Dated this 2nd day of September, 2020.



                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
